

EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT, dated as of May 20, 2014  (the “Effective Date”) by and
between Premier Alliance Group, Inc., a Delaware corporation, with offices
located at 4521 Sharon Road, Suite 300, Charlotte, North Carolina 28211 (the
“Company”), and Joseph J. Grano, Jr. (“Grano” or the “Executive”), residing at
__________________________________.


W I T N E S S E T H:


WHEREAS, the Company desires to secure the unique experience, ability and
services of Grano upon the terms and conditions hereinafter set forth and to
prevent any other competitive business from securing Grano’s services;


WHEREAS, Grano desires to render services to the Company upon the terms and
conditions hereinafter set forth;


NOW, THEREFORE, the parties mutually agree as follows:


Section 1. Employment.  The Company hereby employs Grano and Grano hereby
accepts such employment, subject to the terms and conditions set forth in this
Agreement.


Section 2. Duties.  Grano shall serve as Chief Executive Officer of the Company
and shall properly perform such duties as may be assigned to him from time to
time by the Company’s Board of Directors.  During the Term (as defined in
Section 3), Grano shall devote substantially all of his business time to the
performance of his duties hereunder unless otherwise authorized by the Company’s
Board of Directors.  Notwithstanding anything herein to the contrary, nothing
shall preclude Grano from serving on the board of directors of other companies,
engaging in charitable and community affairs, and managing his personal
investments, provided that such activities do not materially interfere with the
performance of his duties or responsibilities hereunder.


Section 3. Term.  The Company hereby employs Grano, and Grano hereby accepts
such employment, for a term commencing as of the Effective Date and continuing
through the three year anniversary of the Effective Date unless sooner
terminated in accordance with the provisions of this Agreement (the “Term”).


Section 4. Compensation.


4.1 Salary. The Company shall pay Grano the following compensation for Grano’s
services hereunder, less such deductions as shall be required to be withheld by
applicable law and regulations:
 
 
 

--------------------------------------------------------------------------------

 
(a) The Company shall pay to Grano an annual base salary (the “Base Salary”) of
$500,000 per annum, unless adjusted up by the Board of Directors.
 
 
(b) All salary payable to Grano shall be paid at such regular weekly, biweekly
or semi-monthly time or times as the Company makes payment of its regular
payroll in the ordinary course of business.
 


4.2 Bonus.  During the Term, in addition to the annual salary set forth in
Section 4.1 above, the Company shall pay to Grano, for each year of the Term, a
minimum cash bonus of $500,000 (the “Cash Bonus”).  Grano also shall be entitled
to such other bonus compensation as the Board of Directors of the Company may
determine from time to time in its sole discretion payable in cash, options or
in capital stock of the Company.
 
4.3 Options.
 
 
4.3.1           The Company hereby grants and will issue to Grano, promptly
following the execution of this Agreement, options (the “Options”) to purchase
2,000,000 shares of common stock at an exercise price equal to the closing price
of such shares on the date hereof, which shall expire in 10 years, and will vest
as follows:
 
 
(i) 666,667 options will vest immediately;
 
 
(ii) 666,667 options to vest at 1st year employment anniversary date; and
 
 
(iii) 666,666 options to vest at 2nd year employment anniversary date.
 
 
4.3.2    In the event of a “Change of Control” (as defined below) of the
Company, any then unvested portion of the Options shall immediately be 100%
vested. For purposes of this Section 4.3.2, a “Change of Control” shall mean:
(i) a merger or consolidation in which the Company is not the surviving company
(other than a merger or consolidation with a wholly-owned subsidiary, a
reincorporation of the Company in a different jurisdiction, or other transaction
which there is no substantial change in the shareholders of the Company or their
relative stock holdings and the Options granted hereby are assumed, converted or
replaced by the successor or acquiring Company) and after which the shareholders
of the Company immediately prior to such merger cease to own more than fifty
(50%) percent of the outstanding shares or other equity interest in the
surviving company; (ii) a merger in which the Company is the surviving company
but after which the shareholders of the Company immediately prior to such merger
(other than any shareholder which merges with the Company in such merger, or
which owns or controls another company which merges, with the Company in such
merger) cease to own more than fifty (50%) percent of the outstanding shares or
other equity interests in the Company; (iii) the sale of all or substantially
all of the assets of the Company; or (iv) the acquisition, directly or
indirectly, by any entity, person or group, of securities of the Company
representing more than fifty (50%) percent of the combined voting power of the
Company’s outstanding securities.
 
 
 

--------------------------------------------------------------------------------

 


4.4 Expenses.  During the Term, the Company shall provide Grano with an
allowance for all reasonable and necessary business travel expenses and other
bona fide disbursements, consistent with Company policy, incurred by Grano on
behalf of the Company, in performance of his duties hereunder; provided,
further, that during the Term, the Company shall provide Grano with an
automobile and driver allowance of up to $100,000 per year.
 
 
4.5 Benefits.  Grano shall be permitted during the Term to participate in
medical, dental or vision plan, including any hospitalization or disability
insurance plans, health programs, pension plans, bonus plans or similar benefits
that may be available to other executives of the Company to the extent he is
eligible under the terms of such plans or programs.  Grano may participate in
the Company’s 401K-retirement program.


Section 5. Paid Time Off.  Grano shall be entitled to paid time off of no less
than 40 paid days off per year, to be utilized as directed in the Company
guidelines.


Section 6. Disability/Death of the Executive.  If Grano is incapacitated or
disabled by accident, sickness or otherwise so as to render him mentally or
physically incapable of performing the services required to be performed under
this Agreement for a period of ninety (90) consecutive days or longer or for any
one hundred fifty (150) days in any period of three hundred sixty (360)
consecutive days (a “Disability”), or if Grano dies during the Term, the Company
may, at that time or any time thereafter, at its option, terminate the
employment of Grano under this Agreement immediately upon giving Grano or
Grano’s estate notice to that effect.  The Company will provide Grano with
disability insurance during Grano’s employment, commensurate with current
Company policy.


Section 7. Termination.


7.1 Termination For Cause.  The Company may terminate the employment of Grano
and all of the Company's obligations under this Agreement at any time for Cause
(as hereinafter defined) by giving Grano notice of such termination, with
reasonable specificity of the details thereof.  “Cause” shall mean (i) Grano’s
misconduct which could reasonably be expected to have a material adverse effect
on the business and affairs of the Company, (ii) Grano’s disregard of lawful
instructions of the Company's Board of Directors consistent with the Executive’s
position relating to the business of the Company or neglect of duties or failure
to act, which, in each case, could reasonably be expected to have a material
adverse effect on the business and affairs of the Company, (iii) the commission
by Grano of an act constituting common law fraud, or a felony, or criminal act
against the Company or any affiliate thereof or any of the assets of any of
them, (iv) conviction of a crime involving moral turpitude or (v) Grano’s
material breach of any of the agreements contained herein.  A termination
pursuant to Section 7.1(i), (ii) or (v) shall take effect fifteen (15) days
after the giving of the notice contemplated hereby unless he shall, during such
fifteen (15) day period, remedy to the satisfaction of the Board of Directors of
the Company the misconduct, disregard or breach specified in such notice;
provided, however, that such termination shall take effect immediately upon the
giving of such notice if the Board of Directors of the Company shall, in its
sole discretion, have determined that such misconduct, disregard or breach is
not remediable (which determination shall be stated in such notice).  A
termination pursuant to Section 7.1(iii) or (iv) shall take effect immediately
upon the giving of the notice contemplated hereby.


 
 

--------------------------------------------------------------------------------

 
7.2 Termination Without Cause. The Company may terminate the employment of Grano
and all of the Company's obligations under this Agreement (except as hereinafter
provided) at any time during the Term without Cause (hereinafter, “Without
Cause”) by giving Grano a written notice of such termination, to be effective
fifteen (15) days following the giving of such written notice.  If terminated
Without Cause, Grano has the right to receive the Unpaid Salary Amount and
Unpaid Bonus Amount through termination, the Base Salary and Cash Bonus paid for
the remainder of the Term in accordance with the regular payroll practices of
the Company, and the right to retain all unvested options.


7.3 Termination for Good Reason; Resignation.  Grano may (i) resign or (ii)
terminate Grano’s employment and all of Grano’s obligations under this Agreement
at any time during the Term for Good Reason (as hereinafter defined) by giving
the Company notice of such termination, with reasonable specificity of the
details thereof, to be effective fifteen (15) days following the giving of such
written notice. “Good Reason” shall mean the occurrence of any of the following
events or conditions: (i) (A)the assignment to the Executive of any duties
materially inconsistent in any respect with his position, duties or
responsibilities as contemplated by Section 2 of this Agreement, or (B) any
other action by the Company which results in a material diminution in such
position, authority, duties or responsibilities, compensation, other than an
insubstantial and inadvertent action which is remedied by the Company promptly
after receipt of notice thereof given by the Executive; or (ii) any failure by
the Company to comply with the provisions of Section 4 or 5 of this Agreement,
other than an insubstantial and inadvertent failure which is remedied by the
Company promptly after receipt of notice thereof given by the Executive.


For convenience of reference, the date upon which any termination of the
employment of the Executive pursuant to Sections 6 or 7 shall be hereinafter
referred to as the “Termination Date”.


Section 8. Effect of Termination of Employment.


(a) Upon the termination of Grano’s employment for Cause, Grano or Grano’s
beneficiaries or estate shall have the right to receive (i) the unpaid portion
of the Base Salary computed on a pro rata basis to the Termination Date as
described in Section 4.1(a)(the “Unpaid Salary Amount”), (ii) the unpaid portion
of the Cash Bonus computed on a pro rata basis to the Termination Date as
described in Section 4.2 (the “Unpaid Bonus Amount”), and (iii) reimbursement
for any expenses for which he shall not have theretofore been reimbursed, as
provided in Section 4.4 (the “Expense Reimbursement Amount”).


(b) Upon the termination of Grano’s employment by the Company Without Cause or
by Grano for Good Reason, Grano or Grano’s beneficiaries or estate shall have
the right to receive (i) the Unpaid Salary Amount and Unpaid Bonus Amount
through termination, (ii) the Expense Reimbursement Amount through
termination,  (iii) a severance compensation of the Base Salary and Cash Bonus
paid for the remainder of the Term in accordance with the regular payroll
practices of the Company, (iv) continuation of health care benefits as set forth
in Section 4.5 for the remainder of the Term, and (v) retention of any unvested
Options.


 
 

--------------------------------------------------------------------------------

 
(c) Upon termination of Grano’s employment due to his death, Grano or Grano’s
beneficiaries or estate shall have the right to receive (i) the Unpaid Salary
Amount and Unpaid Bonus Amount through termination, (ii) the Expense
Reimbursement Amount through termination,  (iii) a severance compensation of the
then remaining Base Salary and the Cash Bonus paid for the remainder of the Term
in accordance with the regular payroll practices of the Company, (iv)
continuation of health care benefits as set forth in Section 4.5 for the
remainder of the Term, and (v) retention of any unvested Options.


(d) In the event Grano resigns from employment, Grano or Grano’s beneficiaries
or estate shall have the right to receive (i) the Unpaid Salary Amount and
Unpaid Bonus Amount through termination, and (ii) the Expense Reimbursement
Amount through termination.


(e) Notwithstanding the preceding provisions of this Section 8, in the event the
payments to be received by the Executive would constitute an “excess parachute
payment” under the Internal Revenue Code of 1986, and applicable regulations as
then in effect, then such payments shall be reduced accordingly so as not to
constitute an “excess parachute payment.”


(f) This Agreement is intended to comply with or be exempt from Section 409A of
the Code and will be interpreted, administered and operated in a manner
consistent with that intent. Notwithstanding anything herein to the contrary, if
at the time of the Executive’s separation from service with the Company he is a
“specified employee” as defined in Section 409A of the Code (and the regulations
thereunder) and any payments or benefits otherwise payable hereunder as a result
of such separation from service are subject to Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Executive) until the date that is six months
following the Executive’s separation from service with the Company (or the
earliest date as is permitted under Section 409A of the Code), and the Company
will pay any such delayed amounts in a lump sum at such time. If any other
payments of money or other benefits due to the Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due to the Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to the Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code.  References to “termination of employment” and similar terms used in this
Agreement are intended to refer to “separation from service” within the meaning
of Section 409A of the Code to the extent necessary to comply with Section 409A
of the Code. Whenever a payment under this Agreement may be paid within a
specified period, the actual date of payment within the specified period shall
be within the sole discretion of the Company. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. Any
 
 
 

--------------------------------------------------------------------------------

 
provision in this Agreement providing for any right of offset or set-off by the
Company shall not permit any offset or set-off against payments of
“non-qualified deferred compensation” for purposes of Section 409A of the Code
or other amounts or payments to the extent that such offset or set-off would
result in any violation of Section 409A or adverse tax consequences to the
Executive under Section 409A.


Section 9. Disclosure of Confidential Information. Grano recognizes that he has
had and will continue to have access to secret and confidential information
regarding the Company, including but not limited to its customer list, products,
formulae, know-how, and business and marketing plans (“Confidential
Information”).  Grano acknowledges that such information is of great value to
the Company, is the sole property of the Company (unless the information becomes
public knowledge), and has been and will be acquired by Grano in confidence. In
consideration of the obligations undertaken by the Company herein, Grano will
not, at any time, during or after Grano’s employment hereunder, reveal, divulge
or make known to any person, any Confidential Information acquired by Grano
during the course of Grano’s employment. The provisions of this Section 9 shall
survive Grano’s employment hereunder.


Section 10. Covenant Not To Compete.


(a) Grano recognizes that the services to be performed by him hereunder are
special, unique and extraordinary.  The parties confirm that it is reasonably
necessary for the protection of Company that Grano agree, and accordingly, Grano
does hereby agree, that he shall not, directly or indirectly, at any time during
the Restricted Period (as defined in Section 10(c) below):
 
(i) except as provided in Subsection (d) below, compete with the Company by
contacting, canvassing, soliciting, promoting, offering, bidding for,
negotiating or accepting business for services that actually compete with the
services or products offered by the Company with any current or past customer
which the Company or any affiliate thereof is engaged in business, either on
Grano’s own behalf or as an officer, director, stockholder, partner, consultant,
associate, employee, owner, agent, creditor, independent contractor, or
co-venturer of any third party.  Past customers are defined as any customer that
has received services from the Company within the past 2 years from the
Termination Date; or
 
 
(ii) employ or engage, or cause or authorize, directly or indirectly, to be
employed, an advisor or engaged, for or on behalf of himself or any third party,
any employee or agent of Company or any affiliate thereof.
 


(b) If any of the restrictions contained in this Section 10 shall be deemed to
be unenforceable by reason of the extent, duration or geographical scope
thereof, or otherwise, then the court making such determination shall have the
right to reduce such extent, duration, geographical scope, or other provisions
hereof, and in its reduced form this Section shall then be enforceable in the
manner contemplated hereby.


(c) The term “Restricted Period,” as used in this Section 10, shall mean the
period of Grano’s actual employment hereunder plus, in the event this Agreement
expires or Executive resigns or is terminated With Cause, a period of twelve
(12) months immediately following the Termination Date.


 
 

--------------------------------------------------------------------------------

 
(d) This Section 10 shall not apply if the Company terminates Grano Without
Cause.


(e) Grano agrees that during the Term of the Agreement he shall not either
directly or indirectly, whether as an officer, director, shareholder, partner,
proprietor, consultant, or in any other capacity whatsoever engage in, be
employed by or have any business connection with any other person, corporation,
firm partnership, or other entity whatsoever known by him to compete directly
with the Company, anywhere in the world, in any line of business engaged in by
the Company; provided however, this paragraph shall not be construed to prevent
Grano from  owning, directly or indirectly, in the aggregate, an amount not
exceeding five percent (5%) of the issued and outstanding voting securities of
any class of any company whose voting capital stock is traded on a national
securities exchange or on the over-the-counter market, other than securities of
the Company.


Section 11. Remedies.  Grano acknowledges that the restrictions contained in
Sections 9 and 10 of this Agreement, in view of the nature of the business of
the Company, are reasonable and necessary in order to protect the legitimate
interests of the Company.  Grano acknowledges that any violation of such
restrictions would likely result in irreparable injuries to the Company, and
Grano therefore acknowledges that, in the event of Grano’s violation of any of
these restrictions, the Company shall be entitled to seek from any court of
competent jurisdiction preliminary and permanent injunctive relief without
proving actual damages or immediate or irreparable harm and without posting any
bond.  In addition, the Company shall be entitled to seek damages and an
equitable accounting of all earnings, profits and other benefits arising from
such violation, which rights shall be cumulative and in addition to any other
rights or remedies to which the Company may be entitled.  In view of the
difficulty of determining the amount of damages that may result to the parties
hereto from the breach of the provision of this Section, it is the intent of the
parties hereto that, in addition to monetary damages any non-breaching party
shall have the right to prevent any such breach in equity or otherwise,
including without limitation prevention by means of injunctive relief.  The
prevailing party in any such action shall be entitled to an award of its
reasonable attorney’s fees and costs.


Section 12. General.


12.1 Indemnification. Grano shall be indemnified from liability in connection
with his acting as an officer of the Company including but not limited to
indemnification for legal expenses and out-of-pocket disbursements in connection
with defense of any claim or lawsuit against him based upon acts or omissions by
him during the period that he was an officer and director of the Company.
However, the foregoing indemnification as to certain acts shall not apply in the
event it is determined by a court of competent jurisdiction that Grano, during
his tenure as an officer and director had (a) breached his duty of loyalty to
the Company or the stockholders; (b) acted not in good faith; (c) engaged in a
transaction in which he had received an improper personal benefit against the
interests of the Company or its shareholders.


 
 

--------------------------------------------------------------------------------

 
12.2 Assignments.  Neither Grano nor the Company may assign or delegate any of
their rights or duties under this Agreement without the express written consent
of the other.


12.3 Entire Agreement.  This Agreement constitutes and embodies the full and
complete understanding and agreement of the parties with respect to the
Executive’s employment by the Company, supersedes all prior understandings and
agreements, whether oral or written, between the Executive and the Company, and
shall not be amended, modified or changed except by an instrument in writing
executed by the party to be charged. The invalidity or partial invalidity of one
or more provisions of this Agreement shall not invalidate any other provision of
this Agreement.  No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.


12.4 Binding Effect; Survival.  This Agreement shall inure to the benefit of, be
binding upon and enforceable against, the parties hereto and their respective
successors, heirs, beneficiaries and permitted assigns.  With respect to any
provisions of this Agreement which, by their terms, are intended to survive the
expiration or termination of this Agreement, including but not limited to the
restrictive covenant and the provisions relating to non-solicitation and
confidentiality, both parties agree to forever waive any claim or defense, at
law or in equity, asserting that such provision(s) terminated or otherwise
became unenforceable as a result of the expiration or termination of this
Agreement.


12.5 Headings.  The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.


12.6 Notices. All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by private overnight mail
service to the party at the address set forth above or to such other address as
either party may hereafter give notice of in accordance with the provisions
hereof. Notices shall be deemed given on the sooner of the date actually
received or the third business day after sending.


12.7 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to such
State's conflicts of law provisions.


12.8 Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, including via electronic means, each of which shall be deemed an
original, but all of which together shall constitute one of the same instrument.


[Remainder of page intentionally left blank]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.




THE COMPANY:


PREMIER ALLIANCE GROUP, INC.




By: ____________________________
Isaac Blech
Vice Chair - Board of Directors




THE EXECUTIVE:




_______________________________
              JOSEPH J. GRANO, JR.
